08/03/2020


        THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0684



               SUPREME COURT CAUSE NO. DA 19-0684


STATE OF MONTANA,                                   Montana Fifth
                                                Judicial District Court
       Plaintiff and APPELLEE,                  Case No. DC-18-3838

      vs.
                                             ORDER GRANTING
GAGE WOLFE,                                 APPELLANT’S FIRST
                                         MOTION FOR EXTENSION OF
      Defendant and APPELLANT.           TIME TO FILE REPLY BRIEF



      Upon review of Appellant’s Motion, no objection by Appellee, and

good cause appearing, IT IS HEREBY ORDERED that Appellant Gage

Wolfe shall have and is hereby granted, 14 (fourteen) days from the original

due date of August 6, 2020, in which to prepare, file and serve his Reply Brief

on Appeal herein.

      Said Reply Brief shall be prepared, filed and served on or before August

20, 2020.

      SO ORDERED this            day of August, 2020.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         August 3 2020